--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
**CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION; [***] DENOTES OMISSIONS**
 
PERSONAL EMPLOYMENT AGREEMENT
 
Signed and executed in Rosh Pina, as of the 22 day of December 2013
 
Between:
On Track Innovations Ltd. (Reg. No. 52-004286-2)
 
a public company registered in Israel
 
of Z.H.R. I.Z., Rosh Pina 12000 (the “Company”)

of the one part
 
And:
Ofer Tziperman (ID No.057438244)
 
of 2 Leshem St., PO Box 204, Shimsheet 17906, Israel
 
(the “Employee”)

on the other part
 
Whereas
the Employee has been employed by the Company’s subsidiary PARX Ltd., since
January 16th, 2011 as President of PARX  and EasyPark Ltd. (hereunder referred
to as the “Subsidiaries”), and the Company wishes to employ the Employee, in
addition to his foregoing roles in the Subsidiaries, as its Chief Executive
Officer (the “Position”) from the date of the approval of his appointment to the
Position by the Company’s board of directors on March 7, 2013 (the “Effective
Date”) and thereafter, subject to the terms and conditions set forth below in
this Agreement, and provided the terms of employment according this Agreement
shall be approved by the Company’s General Meeting as required by the law; and

 
Whereas
the Employee warrants that he has the qualifications and skills required for the
purposes of performing the Position and that there is no hindrance - legal,
contractual or otherwise - for the execution by him of this Agreement.

 
NOW THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:
 
1.
Nature of the Agreement - General and Applicability

 
 
1.1.
Subject to the approval of the Company’s General Meeting as aforesaid this
Agreement exhaustively prescribes the terms and conditions applicable to the
Employee’s terms of employment with the Company and its Subsidiaries from the
Effective Date and thereafter, and accordingly this Agreement shall replace any
prior arrangements or terms of employment of the Employee and no collective or
other special agreements, including his existing employment agreement in regards
the Employee’s employment at the Subsidiaries, shall apply to the employment
relations between the Employee and the Company and its Subsidiaries. It is
herein clarified the employment terms set forth herein shall apply to the
employment of the Employee in the Position, even if his employment at any of the
Company’s subsidiaries is expired or terminated.

 
 
 

--------------------------------------------------------------------------------

 
 
 
1.2.
It is hereby warranted and agreed that the Employee, whose
employment  started  on January 16th 2011 as President of the  Subsidiaries,
unless otherwise agreed in writing by the Parties, will continue to perform his
roles and duties in the Subsidiaries as prescribed hereunder; however, the
provisions of this Agreement shall replace the existing terms of employment of
the Employee in the Subsidiaries and only this Agreement shall apply to the
Employee from the Effective date and thereafter relating to the employment of
the Employee in the Position and his employment at the Subsidiaries. For the
avoidance of doubt it is herein agreed that for the purposes of this Agreement
and the calculation of the Employee’s seniority and employment rights according
to it, all and any of the Employee’s rights will be calculated from the
commencement of the Employee’s work on January 16, 2011.

 
 
1.3.
Notwithstanding the foregoing, the Parties agree that section 15 of the
Employee’s employment agreement with Parx Ltd shall remain in full force and
effect for purposes of this Agreement, under which the Employee was granted
stock options of the Company equivalent to the four percent (4%) of the then
total outstanding shares of Parx Ltd., vested in equal annual installments
during a four year vesting term, each installment to be vested at the end of a
vesting period of 12 months of employment, excluding in the event Parx Ltd.
perform a public offering (IPO), or is merged, acquired or sold to a third party
(“Sell Event”), where in such event the aforesaid vesting period shall be
accelerated and the Employee shall be entitled to exercise forthwith his then
remaining outstanding stock options. The Parties acknowledge it was also agreed
that if Parx Ltd., before such Sell Event, shall allocate additional outstanding
shares of Parx Ltd. to third parties, within such transaction it will allocate
to the Employee any additional number of stock options necessary to preserve
that the Employee is entitled to hold up to four percent (4%) of the outstanding
shares of Parx Ltd after such Sell Event.

 
2.
The Employee’s Duties

 
 
2.1.
The Employee shall be employed in the position of Chief Executive Officer
(“CEO”) of the Company and CEO of the Subsidiaries. By virtue of the Position
the employee shall be responsible for the day to day and routine management of
the Company and the operations involved therein, and supervise the activities of
the Subsidiaries. In the performance of the Position, the Employee shall be
subject to the directions and policies prescribed from time to time by the
Company’s board of directors.

 
 
2.2.
For avoidance of doubt, it is warranted and agreed that, without derogating from
the provisions of this Agreement, in the event that any position whatsoever is
imposed upon the Employee which involves engagement with another subsidiary of
the Company and/or other companies forming or which shall form part of the
Company’s group (collectively the “Related Companies”), such position shall not
create employer-employee relations between him and any of the Related Companies
and that notwithstanding any such position, the Employee shall be considered
solely as the Company’s and the Subsidiaries employee.

 
 
2

--------------------------------------------------------------------------------

 
 
3.
The Employee’s Undertakings

 
The Employee hereby undertakes:
 
 
3.1.
To perform the duties and assignments imposed upon him in the scope of his
employment with the Company with devotion, honesty and fidelity, subject to the
Company’s policy in existence from time to time, and to dedicate to the
performance of the said duties all his know-how, qualifications and experience
and all the time, diligence and attention required for the performance thereof
efficiently, with fidelity and in accordance with the requirements of this
Agreement, and to use his best endeavors in order to advance the affairs and
business of the Company and the realization of its objectives.

 
 
3.2.
Not to engage, during the Term of  Employment (as defined in Section 10.1
below), in any engagement not within the scope of his employment with the
Company pursuant to this Agreement other than with the Company’s prior written
consent, provided however, that such consent shall not be required for
voluntary, cultural, sportive or lecturing activities or for holding of
securities of any company other than companies which are in competition with the
Company and in which the Employee shall not hold more than 1%.

 
 
3.3.
The Employee hereby declares and commits that his current involvement in other
businesses as stated in Annex C hereto, shall not adversely affect or come on
the account of the time and efforts he shall need to devote to fulfill his
obligations under this Agreement.

 
4.
Monthly Salary

 
 
4.1.
In consideration for the Employee’s employment and the performance his other
undertakings to the Company and the Subsidiaries pursuant to this Agreement, the
Company shall pay the Employee, by no later than the 9th of each month in
respect of the preceding month, a monthly salary (gross) of NIS in the amount
stated in Annex A hereto (the “Monthly Salary”).

 
 
4.2.
By no later than December 31st of each year, the Company’s board of directors
shall determine the Employee’s salary for the following year.

 
 
4.3.
The Monthly Salary does not include convalescence pay (“Dmei-Havraa”), which
will be paid in addition to the Salary in amounts prescribed by applicable law.

 
 
4.4.
The Monthly Salary alone shall be considered for the purpose of calculating the
amounts to be deposited in the Employee’s executive insurance policy and
vocational fund, as set forth in Section 8 below, as well as other social rights
available at law, and no Bonus (defined below) or additional entitlement will be
considered to be part of the Monthly Salary for such intents and purposes.

 
 
3

--------------------------------------------------------------------------------

 
 
5.
Bonus

 
 
5.1.
The Company, pursuant to a resolution of its compensation committee and the
resolution of the Board, in its sole discretion, subject to the provisions of
the applicable law, is entitled to give the Employee, in accordance with targets
to be determined by such compensation committee by no later than December 31 of
each calendar year (“Year”) in respect of the next Year (but in its first
meeting following April 1, 2013 in respect of 2013), a monetary annual bonus
(the “Bonus”). In determining such Bonus, the compensation committee shall
relate to the Company’s Executive Officers Compensation Plan, the Company’s
revenues, and/or the Company’s profits, as applicable to the Employee. Such
Bonus plan shall be detailed in Annex A hereto as may by changed from time with
mutual consent.

 
 
5.2.
To tie the Employee’s performance with the long term success of the Company and
without derogating from the provisions of Section 5.1 above, the Company,
subject to the approval of the Compensation Committee and the Board, and the
applicable provisions of the law, shall allocate stock options (the “Stock
Options”) to the Employee according to the amount and mechanism as shall be
detailed in Annex A hereto.

 
 
5.3.
The Bonus for each Year shall be paid to the Employee within 30 days from the
publication of the audited annual financial statements of the Company of such
Year.

 
 
5.4.
When, in the sole discretion of the Board, feasible in light of the Company’s
cash flow situation and financial results as reflected in the quarterly
financial statements of the Company, the Company may make allowances to the
Employee, pursuant to a resolution of the Board, on account of earned Bonuses
which allowances shall be deducted from the Yearly computed amount of Bonus
payable to the Employee in respect of the Year in which such allowances were
made (the “Allowances”).

 
6.
Car and Additional Expenses

 
 
6.1.
Car and Meals. During the Term of the Employment, the Company shall place at the
Employee’s exclusive disposal a car for his use at the level detailed in Annex A
hereto and shall provide him with lunch meals at the Company’s premises. All the
expenses in connection with the maintenance and use of the said car shall be
borne and paid by the Company, excluding fines. The Employee hereby undertakes
to use the car that shall be placed at his disposal as aforesaid reasonably and
properly qua an owner who cares for his property, and in the absence of another
arrangement in writing between him and the Company he undertakes to return the
said car to the Company immediately upon the termination of the Prior Notice
Period (as defined in Section 10.1 below). For avoidance of doubt, the Company
shall gross up the value of the benefit to the Employee in placing the car at
his disposal and providing him with meals as aforesaid in the amount of the tax
applicable to him is respect of the said benefits.

 
 
4

--------------------------------------------------------------------------------

 
 
 
6.2.
Expense Reimbursement. The company shall reimburse the Employee for all
out-of-pocket business expenses, reasonably and necessarily incurred in
connection with, or related to, the performance of his duties under this
Agreement, subject to and in accordance with the Company’s then current expense
reimbursement policy, if any. To the extent the Company has not adopted an
expense reimbursement policy, reimbursement of expenses in accordance with the
provisions of this Section 6.2 shall be made within ten (10) days from the
beginning of each month, for the preceding month, against submission by the
employee of receipts or other appropriate supporting documentation, but expenses
exceeding NIS 10,000 per item or in total shall be subject to prior approval by
the Board. The Board may reasonably request additional documentation or a
further explanation to substantiate any business expense submitted for
reimbursement, and retains the discretion to approve or deny a request for
reimbursement or part of it. Employee must submit any request for reimbursement
no later than ninety (90) days following the date that such business expense was
incurred. Except as stated in this Section 6.2 or unless otherwise agreed to
between the Company and the Employee in writing, with respect to the performance
of specific duties, the Company shall have no liability to reimburse Employee
for any expenses incurred by Employee in connection with his employment by the
Company. A reimbursement (or right thereto) may not be exchanged or liquidated
for any other benefit or payment.

 
7.
Annual Leave, Sick Leave

 
 
7.1.
The Employee shall be entitled to payment of 24 (twenty four) annual leave days
in respect of each year of employment pursuant to this Agreement.

 
 
7.2.
The annual leave days to which the Employee is entitled are accruable, provided
always that the Employee shall not be entitled to accrue in any working year
seven of the annual leave days to which he is entitled and in total the Employee
shall not be entitled to accrue more than 100 days for the purposes of
redemption and 30 days for the purposes of taking actual leave. Employee shall
not be entitled to redeem any outstanding leave days remaining at his disposal
during the term of his employment, and such, if any, shall be redeemable only
upon the Employee’s termination of employment.

 
 
7.3.
The Employee is entitled to sick leave and sick pay at the rates and times
prescribed by law. Sick leave shall not be redeemable. The Employee shall be
entitled to accrue up to 90 (ninety) days for the purpose of taking actual sick
leave. The Employee shall be entitled to convalescence pay at the rates and
times prescribed by law.

 
 
5

--------------------------------------------------------------------------------

 


 
8.
Executives’ Insurance and Vocational Studies Fund

 
 
8.1.
The Company shall continue the Employee’s existing executive insurance policy in
the Employee’s name. Each month during the Term of Employment the Company shall
transfer and pay to the executive insurance policy the following amounts:

 
 
8.1.1.
An amount equal to 8-1/3% (eight and one third percent) of the Monthly Salary on
account of the severance pay fund.

 
 
8.1.2.
An amount equal to 5% (five percent) of the Monthly Salary on account of
provident fund.

 
 
8.1.3.
An amount of up 2.5% (two and a half percent) of The Monthly Salary on account
of loss of working capacity insurance.

 
Furthermore the Company shall deduct from the Monthly Salary an amount equal to
5% (five percent) which shall be remitted to the said executive insurance fund
such being on account of the provident fund and in respect of the Employee’s
part of the provision to the said fund.
 
 
8.2.
Further to Section 8.1 above, Company hereby forfeits any right it may have in
the reimbursement of sums paid by Company into the above mentioned executive
insurance policy, except in the event: (i) that employee withdraws such sums
from the executive insurance policy, other than in the event of death,
disability or retirement at the age of 60 or more; and/or (ii) of the occurrence
of any of the events provided for in Sections 16 and 17 of the Severance Pay
Law, 1963.

 
 
8.3.
Should the employment be terminated by resignation of the Employee (excluding
under such circumstances that employee’s resignation is deemed by applicable law
as dismissal by the employer) the Employee shall be entitled to   said
executives’ insurance fund and the vocational studies fund (including all the
amounts, which have accrued to his benefit in such funds, whether from his own
provisions or from provisions of the Company and/or the Related Companies,
including all linkage differentials, interest and profits that have accrued in
the said fund in respect of the said provisions.

 
 
8.4.
Should the employment be terminated by the Company’s dismissal of the Employee
(excluding under such circumstances depriving for severance payment as
prescribed in article 10.2.2 below) the Company shall assign the Employee upon
termination of his employment any and all rights accrued in the executives’
insurance fund and the vocational studies fund (including all the amounts, which
have accrued to his benefit in such funds, whether from his own provisions or
from provisions of the Company and/or the Related Companies, including all
linkage differentials, interest and profits that have accrued in the said fund
in respect of the said provisions on account of his severance payments) and
shall pay the Employee the difference between said funds to the severance
payments to which the Employee is entitled under the Severance Pay Law, 1963.

 
 
6

--------------------------------------------------------------------------------

 
 
9.
The Company shall attend to making a vocational studies fund in the Employee’s
name and shall make a provision each month to the said vocational studies fund
of an amount equal to 7.5% (seven and a half percent) of the Monthly Salary.
Furthermore, an amount equal to 2.5% (two and a half percent) of the Monthly
Salary shall be deducted from the Monthly Salary, such being in respect of the
Employee’s part of the provision to the vocational studies fund.

 
10.
Term and Termination

 
 
10.1.
This Agreement is for a specified term of three (3) years commencing on the
Effective Date and terminating on March 6th 2016 (the “Initial Term”). This
Initial Term shall be automatically extended for successive two periods of three
(3) years each (the “Extended Term”) (the Initial Term and the Extended Term
hereinafter individually or collectively shall be referred to as:  the “Term of
Employment”.) Notwithstanding the aforesaid, it is herein clarified that the
Term of Employment may be at any time terminated by the Company, whether for
cause or without cause, or by the Employee, by a party serving the other with at
least six (6) months’ prior written notice (the “Prior Notice Period”) and upon
such termination of employment the provisions of article 10.2 hereunder shall
apply. Following such notice, the Employee shall continue in his Position and
perform his undertakings pursuant to this Agreement during the Prior Notice
Period, and, at the Company’s request he shall use his best endeavors to
transfer his Position in an efficient and orderly manner to his successor within
the Prior Notice Period. Notwithstanding the above, it is hereby warranted and
agreed that the Company shall be entitled at any time, in its discretion to
demand that the Employee terminate his Position forthwith (or within a period
shorter than the Prior Notice Period) and in such event the employer-employee
relations between the Company and the Employee shall terminate on the date
designated in the said demand, all without derogating from the Employee’s rights
pursuant to this Agreement and at law to payment in lieu of prior notice in
respect of the Prior Notice Period, to severance pay and to all other amounts
due to him (if any) in connection with his employment and the termination of his
employment with the Company (and the period in respect of which
employer-employee relations actually existed between the Company and the
Employee pursuant to the above provisions is hereinafter referred to as “The
Term of  Employment”).

 
 
10.2.
In the event of termination of this Agreement, the following provisions shall
apply:

 
 
10.2.1.
Should the termination of the employment be as a result of dismissal (other than
dismissal in circumstances depriving the Employee of the right to severance pay
as provided in Section 10.2.2 below), the Employee’s resignation or, heaven
forbid, as a result of circumstances preventing the continuation of his
employment with the Company (including his death), the Employee shall be
entitled (or, as the case may be, his heirs shall be entitled):

 
 
7

--------------------------------------------------------------------------------

 
 
 
10.2.1.1.
to receive the Monthly Salary from the Company only for and in respect to the
Prior Notice Period (not until the end of the Term of Employment), such being
whether the Employee was requested to continue working during the Prior Notice
Period or otherwise; and

 
 
10.2.1.2.
to receive, following publication of the financial statements relating to the
year during which such termination has occurred, pursuant to Section 5.3 above,
the amounts of the Bonus and Stock Options payable to him (if at all) pursuant
to Section 5 above calculated on a linear basis in respect of such part of the
year in which the Employee has been actually employed with the Company,
including the entire Prior Notice Period, as shall be pro rata calculated from
the yearly Bonus and Stock Options, computed pursuant to Section 5.1 and 5.2
above.

 
 
10.2.1.3.
to assign to the Employee the rights accrued in the executives’ insurance fund
and the vocational studies fund all the amounts, which have accrued to his
benefit in such funds, whether from his own provisions or from provisions of the
Company and/or the Related Companies, including all linkage differentials,
interest and profits that have accrued in the said fund in respect of the said
provisions.

 
 
10.2.1.4.
to continue to use the Company car with all its related costs per Section 6
above, until the end of the Prior Notice Period.

 
 
10.2.1.5.
to receive a onetime compensation against the Employee’s commitment in Section
11 below. Such onetime compensation shall be equal to Twelve (12) Monthly
Salaries as defined in Section 4 above. The Company will pay the Employee upon
the termination of Employment 50% of this amount and the remainder 50% will be
deposited upon the termination of employment with the Company’s External
Counsel  under escrow, to be released after 12 months from the termination of
Employment, subject to the fulfillment of the Employees commitment in Section 11
below.

 
 
10.2.2.
It is hereby agreed and warranted that in the event that the Employee’s
dismissal is as a result of a breach of fidelity or material breach of his
confidentiality or non competition undertakings to the Company pursuant to
Section 11 below and Annex B hereto or dismissal in other circumstances
depriving, according to any law, the Employee of the right to severance pay,
then, notwithstanding anything to the contrary provided in this Agreement, the
Employee shall not be entitled to receive prior notice of his dismissal or
payment in lieu of prior notice and he shall not be entitled to severance pay or
any other payment which the Company is not legally bound to pay, including any
payment due to the Employee as a Bonus payment. In such event, the Employee
shall be obligated to reimburse Allowances, which were granted, to Employee
pursuant to Section 5.4 above in the last Year of the Employee’s employment with
the Company, and subject to applicable law, the Company shall be entitled to set
off the amounts of such allowances from any payments due to the Employee from
the Company.

 
 
8

--------------------------------------------------------------------------------

 
 
11.
Confidentiality and Non-Competition

 
 
11.1.
The Employee shall sign a confidentiality undertaking towards the Company, which
is attached as Annex B hereto, and forms an integral part of this Agreement.

 
 
11.2.
The Employee undertakes that during the term of his employment with the Company
and for a period of   twelve (12) months following the termination of the
Employee’s employment with the Company, he shall not:

 
 
11.2.1.
engage, directly or indirectly, with any customer of the Company or the Related
Companies (whether as employee, consultant, self-employed or otherwise) in any
matter relating to the Company’s or the Related Companies’ business unless in
the framework of his employment with the Company.

 
 
11.2.2.
engage, directly or indirectly, for whatsoever reason, in Israel or anywhere
else, in any business, position employment or other engagement whatsoever in the
sphere of contactless smart cards which competes with the Company’s business.

 
 
11.2.3.
solicit any of the Company’s employees or contractors.

 
12.
Further Provisions

 
The Employee hereby warrants that he is aware and agrees that:
 
 
12.1.
In the scope of his Position with the Company pursuant to this Agreement, he is
not an employee to whom the Hours of Work and Rest Law, 5711-1951 applies, and
he shall not be entitled to claim or receive any payments or increments
whatsoever for working overtime or on Sabbaths and festivals, and the monthly
salary payable to him as aforesaid also includes full compensation for working
overtime and on Sabbaths and festivals.

 
 
9

--------------------------------------------------------------------------------

 
 
 
12.2.
The amount of the Monthly Salary payable to him as specified in Section 4 above,
and it alone, shall be the basis for the provisions and deductions in respect of
the social benefits specified in this agreement; and all the bonuses,
contributions to expenses and other benefits granted to him or which shall be
given to him (if at all) pursuant to this Agreement or in connection with his
employment by the Company do not constitute a component of his Monthly Salary
and shall not be taken into account in respect of the provisions or other
benefits whatsoever granted to the Employee pursuant to this Agreement which are
computed on the basis of his Monthly Salary; and the expression the “Monthly
Salary” wherever it appears in this agreement refers to the Monthly Salary as
defined in Section 4 above, without any increments whatsoever.

 
 
12.3.
The payments and benefits of whatsoever description granted to the Employee
pursuant to this Agreement are subject to the deduction of income tax and other
compulsory deductions which the Company has to deduct according to any law, and
nothing stated in this Agreement shall be interpreted as imposing upon the
Company the burden of paying tax or any other compulsory payment for which the
Employee is liable, other than the value of the benefit of placing the car at
the Employee’s disposal and providing the Employee with meals, which shall be
grossed up by the Company as provided in Section 6 above.

 
 
12.4.
Except in relation to the grant of options to the Employee by the Company, the
terms and conditions of the Employee’s employment by the Company are regulated
solely pursuant to this personal employment agreement between him and the
Company and save as expressly provided in this Agreement the Employee shall not
be entitled to any payments or other benefits in respect of his employment and
the termination of his employment with the Company.

 
13.
Amendments to the Agreement

 
Amendment to this agreement shall not be valid unless made in a duly signed
document by the parties.
 
14.
Addresses

 
The parties’ addresses for the purposes of this agreement shall be as specified
in the heading hereto and any notice, document or court process sent by one
party to the other according to the above addresses shall be deemed to have
reached its destination: if delivered by hand - at the time of delivery, and if
dispatched by registered post - after 72 hours have elapsed from the time of
dispatch as aforesaid.
 
 
10

--------------------------------------------------------------------------------

 
 
15.
Law and Jurisdiction

 
This Agreement shall be governed by the laws of the State of Israel, and the
competent Labor Courts in Tel- Aviv District shall have exclusive jurisdiction
in all matters pertaining or relating thereto.
 
IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS:
 
/s/ On Track Innovations Ltd.
 
/s/ Offer Tziperman
 
ON TRACK INNOVATIONS
 
OFER TZIPERMAN
 

 
 
11

--------------------------------------------------------------------------------

 
 


ANNEX A – COMPENSATION PACKAGE
 
1.
Salary

 
 
1.1.
Monthly Gross Salary: Ninety Thousands (90,000) New Israeli Shekels.

 
 
1.2.
Company Car: Level 6. Tax value will be grossed up.

 
 
1.3.
Mobile phone: Tax value will be grossed up. Full mobile phone expenses including
for the mobile phone device according to the Company’s Policy for executives.
Mobile phone number shall remain the property of Employee and shall be
transferred to Employee’s possession following termination of this Employment
Agreement for any reason whatsoever.

 
 
1.4.
Bonus payable per Section E.2 of the Agreement and in the amounts detailed
below.

 
2.
Annual Bonus Plan

 
 
2.1.
Maximum annual bonus that can be achieved is the equivalent of 100% of the
amount of the Annual Base Salary (for 2013, NIS 1,080,000 or approximately
$300,000 USD) for the next three years (2013, 2014, 2015), subject to base
salary increases (the “Max Bonus”).

 
 
2.2.
For 2013, up to 80% of the Max Bonus will be paid in cash. The Max Bonus
components set out in clauses 2.3, 2.4, and 2.5, if payable, shall be paid in
cash.

 
 
2.3.
2013 Financial Performance Targets (50% of Max Bonus):

 
 
2.3.1.
15% of Max Bonus –Total Annual Revenue Target of [***]% growth on continuing
operations;

 
 
2.3.2.
15% of Max Bonus –EBITDA Target of $[***] USD or higher;

 
 
2.3.3.
20% of Max Bonus - Free Cash Flow Target of $[***] USD or higher;

 
All financial performance calculations shall exclude all executive and CEO bonus
costs.
 
 
2.4.
2013 Discretionary based on Short-Term Operational Objectives (20% of Max Bonus)

 
 
2.4.1.
20% - A Discretionary Score as determined by the Compensation Committee based on
the CEO’s actions during the year to meet a basket of short-term (less than one
year) operational objectives to bring the company closer to profitability.

 
 
12

--------------------------------------------------------------------------------

 


 
 
2.5.
2013 Discretionary based on Long-Term Objectives (10% of Max Bonus)

 
 
2.5.1.
10% - A Discretionary Score as reported to the Compensation Committee by the
Board of Directors, based on the CEO’s actions during the year to enhance
shareholder value over the long-term.

 
General notes:
 
 
2.6.
See Table 1 below for example calculations.

 
 
2.7.
CEO shall be entitled to receive the full bonus achievable for each component of
bonus where actual meets target (i.e. score is 1), or a proportional fraction of
each component of bonus achievable for each score that is less than 1.

 
 
2.8.
Total Annual Revenue Growth, EBITDA, and Free Cash Flow will be defined at the
discretion of the Compensation Committee and based on the Company’s financial
statements. The financial performance targets are intended to incentivize
profitability on continuing operations.

 
 
2.9.
Bonus terms for each new fiscal year shall be negotiated and approved by the BOD
no later than December 31st of the previous year.

 
 
2.10.
2014 and 2015 Financial Performance Targets will be determined at the discretion
of the Compensation Committee and Board of Directors, in line the Company’s
Executive Compensation Policy, representing a range of 50-90% Max Bonus.

 
Table 1 - 2013 Bonus
 
Criteria
% of Total Bonus
Score
Annual Revenue Target
15% Annual Revenue Score
0 at negative or 0% growth
   
1 if actual meets target
Annual EBITDA Target
15% Annual EBITDA Score
0 at 0 or negative EBITDA
   
1 if actual meets target
Annual Free Cash Flow Target
20% Free Cash Flow Score
0 at 0 or negative FCF
   
1 if actual meets target
Discretionary Short-Term
20% discretionary score
Scores are 0 to 1
Discretionary Long-Term
10% discretionary score
Scores are 0 to 1



3.
Annual Stock Option Awards

 
The CEO may be awarded stock options annually to promote retention and to
incentivize the CEO to positively impact shareholder value over a time horizon
greater than one year. The total number of options that may be issued to the CEO
in any year may not exceed the lesser of 0.75% or 400,000 options of the
Company’s Ordinary Shares issued and outstanding at the end of the year as set
out in the Company’s 20F or 10K. The issuance of stock option awards will be
subject to the discretion and approval of both the Compensation Committee and
the Board of Directors.
 
 
13

--------------------------------------------------------------------------------

 
 
All options granted to the CEO shall be subject to vesting periods of three
years, vesting in portions of 1/3 of the total number of options each year. The
first 1/3 will vest one year after the date of grant, and thereafter on the next
two anniversaries of the date of grant. The exercise price of the stock options
shall be calculated according to the average closing price of the Company’s
Ordinary Shares on Nasdaq during the 30 days prior to the date of grant.
 
4.
Stock Options plan per Section E.3 of the Agreement:

 
Long term stock options plan
 
Upon signing the CEO employment agreement for the first three year employment
term, CEO will receive OTI stock options. The number of options issued will be
$150,000 divided by the exercise price which is $0.90 (the closing price of the
stock during the trading days over the 30 calendar days prior to April
30,  2013, the date on which the board of directors approved the employment
agreement) Stock options will vest over 3 years as follows:
 
 
a)
1/3 vesting on March 7th  2014

 
 
b)
1/3 vesting on March 7th 2015

 
 
c)
1/3 vesting on March 7th 2016.

 
 
14

--------------------------------------------------------------------------------

 


 
ANNEX B
 
Confidentiality and Non Competition Undertaking
 
I, the undersigned, Ofer Tziperman (ID No.057438244) , hereby declare and
undertake towards On Track Innovations Ltd. and any of its parent/controlling
corporation, subsidiaries and/or affiliated entities (hereinafter collectively,
the “Company”) as follows:
 
1.
In this Undertaking:

 
 
1.1.
the term “Confidential Information” means any and all information relating to
the Company’s proprietary technology or business including, without limitation,
information, data, know-how, formulas, concepts, tests, drawings,
specifications, applications, designs and trade secrets, patents, know-how,
technology data and all other information, design methodology, engineering and
manufacturing processes and data and information related to Company’s products
or their development, equipment, suppliers, sales, customers, potential
customers, business operations and plans, financial situation, members,
employees and investors.

 
 
1.2.
the term “Confidential Documents” means any documents containing Confidential
Information, including without limitation: (i) any documents, notes, memoranda,
summaries, analyses, paper works, sketches, designs, charts, specifications,
prints, compilations, or any other writings relating to the Confidential
Information, and any other materials embodied in drawings, floppy discs, tapes,
CD ROM, software or in any other possible way containing or relating to the
Confidential Information or any part thereof, whether or not prepared by the
Company or on it’s behalf, (ii) all documents received, used, or that shall be
received or used, by me in relation with my employment in the Company, and/or
(iii) the contents of such Confidential Documents as stored in my memory.

 
 
1.3.
the term “Competing Goods” means any goods sold in competition with the
prescribed goods;

 
 
1.4.
the term “Competing Services” means any services rendered in competition with
the prescribed services;

 
 
1.5.
the term “Prescribed Areas” means Israel or in any other part of the world in
which the Company conducts its business;

 
 
1.6.
the term “Prescribed Customers” means any person who is or was a customer of the
Company at the termination date; or who is or was a customer of the Company at
the termination date or who was a potential customer with which I had been
engaged in negotiations with a view to doing business on behalf of the Company
within the period of 6 (six) months preceding the termination date;

 
 
15

--------------------------------------------------------------------------------

 
 
 
1.7.
the term “Prescribed Goods” means any products sold by the Company in the
ordinary course of business as at the termination date or which is then included
in any strategic plan of the Company;

 
 
1.8.
the term “Prescribed Services” means any services rendered by the Company in the
ordinary course of business as at the termination date or which is then included
in any strategic plan of the Company;

 
 
1.9.
the term “Prescribed Suppliers” means any person who is or was a supplier of
prescribed goods and/or prescribed services to the company at the termination
date;  or is or was a supplier of prescribed goods and/or prescribed services to
the company at the termination date with which I had been engaged in
negotiations with a view to doing business on behalf of  the company within the
period of 6 (six) months preceding the termination date;

 
 
1.10.
the term “Restraint Period” means a period of 12 (twelve) months calculated from
the termination date;

 
 
1.11.
the term “Termination Date” means the date upon which my employment by the
company ceases or is terminated for any reason whatsoever;

 
2.
I am fully aware that the Confidential Information and Confidential Documents
are the  exclusive property of the Company, and that they were made or shall be
made available to me and for my use solely for the purpose of my work as an
employee of the Company.

 
3.
I undertake towards the Company as follows:

 
 
3.1.
to maintain as fully confidential all Confidential Information and Confidential
Documents;

 
 
3.2.
not to disclose or divulge to any third party, or allow any third party access
to any of the Confidential Information or Confidential Documents, or use any of
thereof, whether directly or indirectly, save exclusively for the purposes of my
work as an employee of the Company.

 
 
3.3.
not to misuse any of the Confidential Information or Confidential Documents, or
any part  thereof, in a manner other than the usual use of the Confidential
Information and Confidential Documents and for a purpose other than the purpose
for which the Confidential Information and Confidential Documents were divulged
to me.

 
 
3.4.
not to make public or divulge in any way the Confidential Information and
Confidential Documents or any part  thereof.

 
 
3.5.
not to duplicate, copy, scan, or create in any other way copies of the
Confidential Documents or any part thereof, except for the purpose for which the
Confidential Information and Confidential Documents were divulged to me.

 
 
16

--------------------------------------------------------------------------------

 
 
 
3.6.
Not not challenge the Company’s intellectual property rights in any way,
including without limitation, by filing to any court, patent or other authority,
a claim, opposition or request for cancellation against such rights. The
provisions of this Section 3.6 shall survive termination.

 
 
3.7.
upon demand from the Company, at any time whatsoever, to return to the Company
the Confidential Information and Confidential Documents or any part thereof or
copies thereof in any form whatsoever, and to, if so required, confirm in
writing to the Company that all the Confidential Information and Confidential
Documents or any copies thereof in any form whatsoever which had been in my
possession have been returned to the Company, and that I did not retain any
copies of it, including copies made by electronic forms.

 
 
3.8.
not to remove from the Company’s premises or take for my use any of the
Confidential Information and Confidential Documents without the Company’s prior
written approval, unless if such removal is made strictly for the purposes of
performing my undertakings towards the Company.

 
4.
I agree and accept that:

 
 
4.1.
The Company reserves all rights in any inventions, patents, copyrights, designs,
and any other intellectual property invented or devised by it in relation to the
Confidential Information and Confidential Documents.

 
 
4.2.
Any invention including any patent or patent application and any copyrights or
any other intellectual property (the “IP”) invented or created by me during my
employment with the Company or as a result of my employment with the Company,
shall be the exclusive property of the Company, and I do not have and shall not
have any demand or claim against the Company relating to the IP. I undertake to
sign any document and to do any other act required in order to register the said
rights in the name of the Company, or to prove the Company’s rights, if and to
the extent that this is required in the opinion of the Company and/or the
Company’s legal advisors.

 
 
4.3.
I shall not challenge the Company’s IP in any way, including without limitation,
by filing to any court, patent or other authority, a claim, opposition or
request for cancellation against such  rights

 
5.
The restrictions of use and disclosure set forth in this undertaking shall not
apply to any Confidential Information and Confidential Documents which after
they were disclosed became, available to the general public, through no breach
of a confidentiality undertaking towards the Company.

 
6.
It is recorded that in the course of his my duties I (i) have acquired and/or
will acquire considerable know-how in and will learn of the Company’s techniques
relating to the business; (ii) will have access to names of customers with whom
the Company does business whether embodied in written form or otherwise;
(iii)will have the opportunity of forging personal links with customers of the
company; and (iv) generally will have the opportunity of learning and acquiring
the trade secrets, business connections and other confidential information
appertaining to the Company’s business.

 
 
17

--------------------------------------------------------------------------------

 
 
I acknowledged that the only effective and reasonable manner in which the
Company’s rights in respect of its business secrets and customer connections can
be protected is the restraint I am imposing upon myself as set forth hereunder.
Therefor, in consideration of the Non Competition Payment, as set in my
Employment Agreement, I hereby undertake that during the term of my employment
with the Company and for the duration of the Restraint Period, whether as
proprietor, partner, director, shareholder, member, employee, consultant,
contractor, financier, agent, representative, assistant, trustee or beneficiary
of a trust or otherwise and whether for reward or not, directly or indirectly, I
shall not -
 
 
6.1.
carry on or be interested or engaged in or concerned with or employed by any
company, close corporation, firm, undertaking or concern which carries on, in
the Prescribed Areas any business which sells Prescribed Goods and/or Competing
Goods or renders Prescribed Services or Competing Services or in the course of
which Prescribed Goods or Competing Goods are sold and/ or Prescribed Services
or Competing Services are rendered;  provided that I shall not be deemed to have
breached my undertaking by reason of my – (i) holding shares in the Company;  or
(ii) holding shares in any company the shares of which do not in aggregate
constitute more than 5% (five per cent) of any class of the issued share capital
of such company and which are listed on a recognised stock exchange if the
shares owned by me or by my relatives (as defined in the Israeli Companies Act
1999) which do not in the aggregate constitute more than 5% (five per cent) of
any class of the issued share capital of such company.

 
 
6.2.

 
 
6.2.1
not to solicit, on my own account or for any other person, the services of, or
endeavor to entice away from the Company any director, employee, consultant or a
subcontractor of, or any other person related to the Company, who during the
period of 12 months prior to such termination occupied a senior or
managerial position in relation to the Company, and/or who was likely (in the
opinion of the Company) to be: (i) in possession of Confidential Information; or
(ii) able to influence the customers’ connections of the Company (whether or not
such person would commit any breach of his contract of employment or engagement
with the Company).

 
 
6.2.2
furnish any information or advice (whether oral or written) to any prescribed
customer that I intend to or will, directly or indirectly, be interested or
engaged in or concerned with or employed by any company, close corporation,
firm, undertaking or concern carried on in any of the Prescribed Areas which
sells Prescribed Goods and/or Competing Goods or renders Prescribed Services
and/or Competing Services or in the course of which Prescribed Goods and/or
Competing Goods are sold and/or Prescribed Services or Competing Services are
rendered during the Restraint Period;  or

 
 
18

--------------------------------------------------------------------------------

 
 
 
6.2.3
furnish any information or advice (whether oral or written) to any Prescribed
Customer or use any other means or take any other action which is directly or
indirectly designed, or in the ordinary course of events calculated, to result
in any such Prescribed Customer terminating his association with the company
and/or transferring his business to or purchasing any Prescribed Goods or
Competing Goods or accepting the rendering of any Prescribed Services or
Competing Services from any person other than the company, or attempt to do so.

 
 
6.3.
solicit orders from Prescribed Customers for the Prescribed Goods and/or any
Competing Goods and/or the Prescribed Services and/or any Competing Services; or
canvass business in respect of the Prescribed Goods and/or any Competing Goods
and/or the Prescribed Services and/or Competing Services from Prescribed
Customers; or sell or otherwise supply any Prescribed Goods and/or Competing
Goods to any Prescribed Customer; or render any Prescribed Services and/or
Competing Services to any Prescribed Customer; or purchase any Prescribed Goods
and/or Competing Goods from any Prescribed Supplier or accept the rendering of
any Prescribed Services and/or Competing Services from it; or solicit
appointment as a distributor, licensee, agent or representative of any
Prescribed Supplier in respect of Prescribed Goods and/or Prescribed Services,
including on behalf of or for the benefit of a Prescribed Supplier.

 
 
6.4.
Each of the undertakings set out in this Section 6 (including those appearing in
a single sub-section) is severable inter alia as to (i) the nature of interest,
act or activity; (ii) the categories of persons falling within the definition of
prescribed customers; (iii) the categories of goods falling within the
definition of the Prescribed Goods and Competing Goods; (iv) the categories of
services falling within the definition of the Prescribed Services and Competing
Services; and (v) the categories of persons falling within the definition of
Prescribed Supplier;

 
7.
It is agreed and recorded that, without prejudice to any right or remedy which
is available to the Company under any law or agreement, the unauthorized
disclosure or use of any Confidential Information and Confidential Documents or
a breach of my undertakings pursuant to Section 6 above, will cause immediate or
irreparable injury to the Company and that the Company can not be adequately
compensated for such injury in monetary damages, then, in order to safeguard the
Company from any possible breach of confidentiality, I consent in advance that
the Company will be permitted to obtain, from any Court or Tribunal, any
temporary or permanent injunctive relief necessary to prevent such unauthorized
disclosure or use, or threat of unauthorized disclosure or use.

 
8.
This Undertaking shall form an integral part of my employment agreement with the
Company and a breach of any of my obligations hereunder, shall also constitute a
material breach of such employment agreement.

 
 
19

--------------------------------------------------------------------------------

 
 
9.
This Undertaking shall be governed by the laws of the State of Israel and the
competent courts in Tel-Aviv shall have exclusive jurisdiction in all matters
pertaining or relating thereto.

 
10.
If any condition, term or covenant of this Agreement shall at any time be held
to be void, invalid or unenforceable, such condition, covenant or term shall be
construed as severable and such holding shall attach only to such condition,
covenant or term and shall not in any way affect or render void, invalid or
unenforceable any other condition, covenant or term of this Agreement, and this
Agreement shall be carried out as if such void, invalid or unenforceable term
were not embodied herein.

 
11.
Unless specifically limited herein, my undertakings hereunder shall be valid:
(i) during the term of my employment in the Company, and unless the Company
waived such right in writing, following termination of my employment with the
Company without time limitation; (ii) in Israel or outside Israel, and - (iii)
whether such undertakings may or may not be registered under any register
prescribed by law.

 
Date:
   
/s/ Ofer Tziperman
       
      (Signature)
                 
Name:  Ofer Tziperman
 

 
 
20

--------------------------------------------------------------------------------

 
 


ANNEX C – LIST OF OTHER ACTIVITIES
 
 
1.
Employee is a founder and shareholder of LocatioNet Systems Ltd., and is
currently consulting the company on a monetization and assertion process of its
patents.

 
 
2.
Employee is the sole owner of Radius Projects Tomas Ltd., through which he is
conducting various business opportunities and consulting services.

 
21

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------